DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threads being buttress threads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lancry et al. (USP 5,687,999 hereinafter “Lancry”) in view of Maurer et al. (USP 3,8222,902 hereinafter “Maurer”).
In regards to claim 1, Lancry discloses a threaded connection for steel pipes comprising a tubular pin (1) and a tubular box (2), wherein 
the pin includes, in the order from a free end side of the pin toward a tubular body side thereof, an inner sealing surface (27), an inner male threaded portion (4), a shoulder portion (24-1), an outer male threaded portion (5), and an outer sealing surface (28), 
the box includes, in the order from a tubular body side of the box to the free end side thereof, an inner sealing surface (27), an inner female threaded portion (6), a shoulder portion (24-2), an outer female threaded portion (7), and an outer sealing surface (28), 
the outer sealing surface of the pin and the outer sealing surface of the box are tapered (shown in fig. 1 and column 9, lines 4-12).
Lancry does not disclose the threaded connection includes at least one of the following configurations (1) and (2): (1) an inner groove along a circumferential direction is provided between the inner sealing surface and the inner female threaded portion of the box, and some threads of the inner male threaded portion of the pin are contained in the inner groove, and (2) an outer groove along a circumferential direction is provided between the outer sealing surface and the outer male threaded portion of the pin, and some threads of the outer female threaded portion of the box are contained in the outer groove.
However, Maurer discloses a similar threaded connection, wherein an outer groove (27) along a circumferential direction is provided between an outer sealing surface (16) and an outer male threaded portion (15) of a pin (11), and some threads (19) of the outer female threaded portion of a box (12) are contained in the outer groove.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the connection of Lancry with an outer groove, in order to aid with conducting lubricant throughout the threaded connection, as taught by Maurer at column 3, lines 41-44.
In regards to claims 2 and 3, while Lancry and Maurer do not expressly disclose a length along a pipe axis of the outer groove of the pin is larger than a thread pitch but smaller than 4 times the thread pitch of the outer male threaded portion; the length of the groove may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lancry to have a length along a pipe axis of the outer groove of the pin be larger than a thread pitch but smaller than 4 times the thread pitch of the outer male threaded portion, as the length of the groove may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 4, while Lancry and Maurer do not expressly disclose a depth of the outer groove of the pin is not less than a thread height of the outer male threaded portion, and not more than twice the thread height; the depth of the groove may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lancry to have a depth of the outer groove of the pin be not less than a thread height of the outer male threaded portion, and not more than twice the thread height, as the depth of the groove may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 5, while Lancry and Maurer do not expressly disclose an outer diameter of the box is not more than 110% of an outer diameter of the tubular body of the pin; the box and pin diameters may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Lancry to have an outer diameter of the box be not more than 110% of an outer diameter of the tubular body of the pin, as the box and pin diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Further with regards to claims 2-5, it is noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lancry and Maurer as applied to claim 1 above, and further in view of Rueda et al. (US 2018/0223606 hereinafter “Rueda”).
In regards to claims 6 and 7, Lancry and Maurer teach the threaded connection of claim 1. Lancry further discloses the threaded portion consisting of a tapered thread (shown in fig. 1) and each of the tapered threads includes crests, roots, stabbing flanks, and load flanks (shown in fig. 3). 
Lancry does not disclose the threads being of buttress type and is silent to the crests of the inner male threaded portion and the roots of the inner female threaded portion are in contact with each other, and the load flanks of the inner male threaded portion and the load flanks of the inner female threaded portion are in contact with each other, the roots of the outer male threaded portion and the crests of the outer female threaded portion are in contact with each other, and the load flanks of the outer male threaded portion and the load flanks of the outer female threaded portion are in contact with each other.
However, Rueda shows a similar threaded connection wherein a threaded portion consisting of the outer male threaded portion and the outer female threaded portion are each a tapered thread of buttress type (see paragraph [0082]), the crests of the inner male threaded portion and the roots of the inner female threaded portion are in contact with each other (shown in fig. 1), and the load flanks of the inner male threaded portion and the load flanks of the inner female threaded portion are in contact with each other (shown in fig. 1), the roots of the outer male threaded portion and the crests of the outer female threaded portion are in contact with each other (shown in fig. 1), and the load flanks of the outer male threaded portion and the load flanks of the outer female threaded portion are in contact with each other (shown in fig. 1).
Rueda teaches using buttress type threads wherein the crests and roots contact and the load flank contact each other in the same type of threaded connection as Lancry, achieving no unexpected results.  Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the threaded connection of Lancry with buttress type threads having the appropriate surfaces contact each other as taught by Rueda, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP §2143 (I)(B).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/31/2022